Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 18, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160398 & (19)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 160398
                                                                   COA: 349777
                                                                   Wayne CC: 85-001537-FC
  KENNETH DUANE MILTON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 10, 2019
  order of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal and the motion to remand remain pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 18, 2020
         s0311
                                                                              Clerk